Citation Nr: 0512228	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  02-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a compensable evaluation for malaria.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1949 to 
September 1952.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington.  The claim is under the jurisdiction of the 
Roanoke, Virginia, RO.  

In a December 2002 decision, the Board denied the issue on 
appeal.  The veteran appealed the matter to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
vacated and remanded this matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An August 2004 Court Order vacated and remanded this matter 
to the Board for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, 
VA has an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate every 
claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  VA must specifically notify the claimant 
what evidence is still necessary to substantiate his claim, 
what specific portion of that evidence he must personally 
secure, and what specific portion of that evidence VA will 
secure on his behalf.  The claimant must also be told to 
submit all pertinent evidence in his possession.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.  The veteran has not been 
provided notice under the VCAA.  This must be accomplished.  

In addition, it is noted that the January 2002 statement of 
the case (SOC) makes reference to the requirements for 
establishing a well-grounded claim.  This provision of the 
law is no longer in effect.  The veteran should be notified 
of the changes under the VCAA and an appropriate supplemental 
statement of the case (SSOC) correcting this mistaken 
reference to well-grounded claims should be issued.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate the 
claim on appeal.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence.  The claimant 
must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished. 

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the claim based on all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a SSOC which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




